Most 
of the speeches we have heard so far today and 
yesterday have had three main focuses. One of them, 
without a doubt, is the global economic crisis, its 
impact and evolution and how to overcome it. Climate 
change has been another focus. And, finally, the third 
fundamental and very important topic has been the 
maintenance of international peace and security. 
  
 
10-54959 4 
 
 I believe that emerging countries, and Argentina 
in particular, have a wealth of experience to share in 
connection with these three topics, and that we need to 
take a position. With respect to the global crisis, whose 
impact has been felt in emerging countries despite the 
fact that it actually originated in developed countries, it 
must be pointed out that it was precisely the 
developing countries that supported the economic 
growth of the past decade and that will again reignite 
and sustain economic growth and activity and thus 
provide the means to overcome what is perhaps the 
most significant economic crisis since 1930. And 
Argentina, in this sense, was somewhat of a guinea pig 
for the policies of the 1990s, when it was held up as a 
model pupil while it was in reality ratcheting up 
unsustainable levels of debt, producing neither goods 
nor services, and actually experiencing a fall in job-
creation, finally collapsing in 2001 in a financial crisis 
very similar to that which shook the world in the third 
quarter of 2008. 
 The ground fell out from beneath Argentina in 
2001. However, through the policies we pursued from 
2003 onwards, we have been able to overcome that 
crisis, which so closely resembled that which hit the 
world in 2008. And we did so through our own efforts 
and, crucially, with an economic and political strategy 
that was not dictated by demands from the multilateral 
credit institutions but was in line with our own 
convictions and, crucially, our own interests. 
 In the eight years leading up to this bicentennial 
year — this year, my country marks 200 years of 
freedom — we have achieved the most significant 
economic growth ever seen in our 200 years of history. 
We managed to emerge from debt in a way never 
before seen in our history. Since that sovereign default 
of 2001, which was the greatest such default in history, 
today Argentina has renegotiated 93 per cent of its total 
debt with Argentine debt title-holders. And, moreover, 
Argentina has achieved heretofore unknown inclusive 
growth in the past year, following our application of 
counter-cyclical measures throughout all of 2009 and 
in late 2008. We have experienced growth in economic 
activity of 9 per cent over the past 12 months. We 
brought the unemployment rate back down to 7.9 per 
cent. And we managed to continue reducing the rates of 
poverty and extreme poverty, which are now at levels 
never before seen in our country. 
 This is due essentially to counter-cyclical 
economic management and to an understanding that 
instruments such as the central bank, reserves, foreign 
trade, production, employment generation and better 
living standards, with a robust expansion in fiscal 
spending, are exactly what has meant that the crisis 
overwhelming developing countries has not had the 
same impact it would have had at other times. 
 In this context, I wish to point out that we have 
also promoted the intelligent use of our reserves, which 
is something currently under discussion in all 
multilateral bodies, in the world of economics and in 
the context of the Group of 20. We have used our 
reserves rationally because we believe that, in our case, 
they are the result of a trade surplus — that is to say, 
hard currency dollars — and should be applied to 
paying down the debt rather than putting them into 
capital markets, thereby resulting in double-digit debt 
while we would be paid only 0.5 per cent interest for 
our reserves. It would really have been senseless and 
irrational for our country to go into double-digit debt 
when in reality we had more than enough reserves, for 
which we would be paid barely 0.5 per cent. 
 What I am trying to say is that our experience in 
Argentina, as well as that of other emerging countries 
— which, I wish to reiterate once again, are shoring up 
economic growth — makes it incumbent upon the 
Group of 20, as well as the Group of 77, where we will 
also push for this, to carry out a rigorous reform of 
international credit agencies, which have failed in their 
fundamental purpose: to ensure a stable global 
economy that produces jobs and well-being for the 
inhabitants of the planet.  
In that regard, we believe that it is truly urgent 
for there to be global legislation in the area of vulture 
funds, which basically move from one area of the 
country to another in genuinely speculative ways and 
have a pitiless impact on economies. We also believe 
that there is a need to evaluate and legislate on risk-
rating agencies, which for instance rated Argentina’s 
debt as highly risky when it reality the Argentine 
Republic had been scrupulously paying its debt since 
the first renegotiation, in 2005, without turning to 
capital markets. Nevertheless, they have given much 
higher rankings to countries that subsequently 
demonstrated that they did not have the capacity to 
address their debt because they had structural problems 
in their economies, such as fiscal deficits, commercial 
 
 
5 10-54959 
 
deficits and reserve outflows — precisely the opposite 
of what took place in Argentina. 
 We therefore believe in the need for global 
re-engineering of multilateral funds — essentially in a 
theoretical framework different from the one that the 
world has experienced, namely, the Washington 
Consensus. That Consensus has been exhausted by 
failure, but has not been replaced by a new theoretical 
framework that gives different roles to central banks, 
as well as to States as instruments to promote counter-
cyclical fiscal measures that ensure something which, 
in our opinion, is a central concern: employment 
stability, rather than just currency stability. 
 We also sincerely believe that currencies should 
not be protected solely from a monetary perspective; 
on the contrary, we believe that the value of each 
country’s currency is directly linked to the potential for 
growth and wealth-generation capacity of each 
country’s economy. It is also linked to the equitable 
distribution of wealth, which should make societies 
sustainable through a model that is not just economic 
but also essentially political. 
 Climate change, which is very important and will 
soon be addressed at the Cancun meeting, has also 
been a central theme in all the interventions that have 
been made from this rostrum. While it is well and good 
to speak of that, we have not been able to reach an 
agreement because, in fact, we are not being offered a 
solution in this area that is just and equitable in terms 
of who, and to what degree, should bear primary 
responsibility for damage due to environmental 
pollution. It is not fair that developing countries — 
which, by paying a high price, have been able to 
overcome high levels of poverty and social inequality 
through economic growth — should be the ones that 
have to assume responsibility for the environmental 
legacy of developed countries, which for decades 
contaminated the world and which should therefore be 
the ones to shoulder this responsibility. Establishing 
viable targets and goals that are in line with the need to 
continue to grow the economy also require that we 
seriously realign our goals in the area of global 
warming. 
 With regard to the final focus, namely, building 
international peace and security, we sincerely believe 
that the resumption of dialogue between the State of 
Israel and the Palestinian Authority is very good news 
indeed when it comes to finally achieving what I 
believe all of us have looked forward to for quite a 
long time: that the State of Palestine will be seated as a 
full member during the next session of the General 
Assembly. We believe that will make an enormous 
contribution to the maintenance of international peace 
and security. I say this by virtue of our experience as a 
country that has been a target and victim of 
international terrorist groups. As the Assembly is 
aware, in 1992 and 1994 my country was the victim of 
two terrible terrorist attacks. The first was the blowing 
up of the Israeli Embassy, and the second tragedy was 
the bombing of the Asociación Mutual Israelita 
Argentina (AMIA). 
 In that regard, in 2007, my country’s then 
President, Néstor Kirchner, requested the Islamic 
Republic of Iran to agree to the extradition of Iranian 
citizens whom the Argentine justice system had 
accused of participation in carrying out that heinous 
crime. I did the same as President in 2008 and 2009 — 
to little effect, I must confess. I did so while 
emphasizing that mine is a leading country in 
respecting human rights and bringing to justice those 
who commit crimes against humanity. I have also 
underscored that we have a system that ensures due 
process and the right to counsel and that does not 
permit anyone to be tried or convicted in absentia. It is 
for those reasons that we continue to make this request 
for extradition. We have also emphasized that for any 
Argentine citizens who believe that our country’s 
justice system is not fair enough or does not enforce 
the law, we are party to international conventions to 
which they can turn, including such international 
tribunals as the Inter-American Commission on Human 
Rights. Despite the fact that we have guaranteed that 
all these principles will continue to be respected in the 
Argentine Republic, we have not yet achieved results. 
 I shall not on this occasion call for the fourth 
time for something that will clearly not achieve results. 
But I will propose to the Islamic Republic of Iran — 
even if it has no faith in Argentine justice, as it has 
said, because of prejudgement and insufficient 
neutrality to carry out a trial — that a third country be 
selected, through mutual agreement between our 
countries, in which there are guarantees of due process 
and where international observers and United Nations 
representatives may participate to bring to trial the 
terrible attack on AMIA in our country. I should also 
like to say that we do not consider that attack as an 
  
 
10-54959 6 
 
attack on one community or one religion. For us, it was 
an attack on all Argentines. 
 I am President of a country where we can 
celebrate the Jewish New Year with the Jewish 
community, as I did this year in my capacity as leader 
of the country. We also celebrated the end of Ramadan 
at an Islamic centre. We are a country of open-
mindedness because of our immigrant heritage, which 
guarantees plurality and diversity for all. 
 There is a precedent for what we are proposing. 
This precedent is not a capricious or fantastical legal 
construction; it is the Lockerbie case. That is an 
international precedent of a trial held in a third neutral 
country that could provide guarantees for those who 
fear they might not be judged impartially. In this 
connection, I would like to clarify that the Argentine 
Republic is not seeking guilty parties. All the Argentine 
Government seeks is justice. Ultimately, anyone who 
has committed a crime of such magnitude should be 
punished.  
 Thus, we hope that the offer I make to the Islamic 
Republic of Iran today before the General Assembly 
will put an end to the pretext of non-neutrality and to 
accusations of our complicity in withholding impartial 
justice. I address this in particular to those who insist 
that there can be no impartial justice. I believe that this 
eloquent gesture has international precedents and will 
allow us to resolve this situation and to channel this 
dispute institutionally. We must do this if we wish to 
feel truly part of the international community. We must 
resolve this dispute in a framework of justice and 
legality. 
 Finally, again in connection with security 
concerns, we must once again, here in this Assembly, 
demand respect for our sovereign rights over the 
Malvinas Islands. We do not do so solely for historical 
reasons. Our claim is absolutely up to date. The United 
Kingdom has systematically refused to implement 
universally binding General Assembly resolutions 
calling for negotiations with the Argentine Republic on 
the question of sovereignty.  
 But that is not all. Unilateral decisions have been 
taken to exploit hydrocarbon resources on the islands. 
There are two aspects to this exploitation. The first is 
that it constitutes depredation of natural resources that 
belong to us. It is unthinkable that territorial, historical 
or legal sovereignty can be maintained over islands 
that are 14,000 kilometres from the United Kingdom 
and whose transplanted population sits on a continental 
shelf that unquestionably belongs to the Argentine 
Republic geographically, geologically and historically.  
 The second aspect is the risk of ecological 
catastrophe. British Petroleum, operating off the coast 
of the United States in the Gulf of Mexico, set off an 
unprecedented ecological catastrophe. The lack of 
oversight by our country or any other over what the 
United Kingdom is doing in the Malvinas Islands has 
mobilized us not only to defend the natural resources 
of my country, but to seek to avert an ecological 
catastrophe that could occur due to this total lack of 
oversight.  
 Some may say that this has nothing to with 
security. It has a great deal to do with security, because 
one of the central problems of our globalized world is 
the need to adapt the Security Council to our times. We 
need a Security Council worthy of its name. England, 
like other countries that have a permanent seat on the 
Council, has used and misused its position. Resolutions 
of the Council are applicable only to those countries 
that do not have sufficient power or the right to a 
permanent seat on the Council. The Council should be 
reformed because it has never been able to maintain 
international peace and security. 
 That is not simply because some seats are 
permanent or because the world context has changed 
since the San Francisco Charter created the Security 
Council. The Security Council, with its permanent 
members, was a Security Council where those who 
were seated could, by pressing a red button, cause a 
nuclear holocaust. That was the true reason for creating 
a Council that could strike a balance between the 
interests of a bipolar world and prevent a nuclear 
holocaust. 
 That world no longer exists. Those who were 
once irreconcilable enemies and rivals are now 
associates, allies, friends or whatever anyone might 
care to call them. What is certain is that those who can 
unleash terrible conflict situations, tragedies and 
international terrorism are not and never will be seated 
there. Thus, the Security Council has lost its 
effectiveness because it is not in line with today’s 
world or the dangers besetting it. Quite the contrary, 
the use and misuse of their dominant position by 
members of the Council in certain countries have 
provoked conflicts that cannot then be stifled by the 
Council, much less by the Organization. 
 
 
7 10-54959 
 
 We believe that the case of the Malvinas Islands 
is very enlightening. The United Kingdom can do as it 
likes because no one is compelling it to implement the 
decisions of the Security Council, because it is a 
permanent member and an important member of 
NATO. In a world of double standards — where only 
the developing and extremely weak countries are 
compelled to abide by the international legal order 
while those who can systematically violate it do so — 
it is not possible to build peace, let alone maintain 
international security, because such situations end up 
creating the kind of insurmountable disputes and 
differences we see every day. 
 I believe it important to note that the concepts of 
security and peace can never be associated with 
military matters alone. They must be essentially 
associated with political values, equity, freedom and a 
cause for which humankind has fought from the 
beginning: equality.